Determination of respondent Police Commissioner, dated April 2, 2001, finding that petitioner abused his authority as a police officer by arresting the complainant without probable cause and used excessive force against the complainant, and imposing a 15-day suspension without pay, unanimously confirmed, the petition denied and the proceeding, brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Walter Tolub, J.], entered April 10, 2002), dismissed, without costs.
Respondent’s findings are supported by substantial evidence, namely, the recorded statements of the complainant and four eyewitnesses made in interviews with the Civilian Complaint Review Board (see Matter of Saunders v City of New York, 273 AD2d 103 [2000], lv denied 95 NY2d 766 [2000]). No basis exists to disturb respondent’s findings of credibility (see id.). The penalty does not shock our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 39-40 [2001]). Concur — Tom, J.P., Buckley, Rosenberger, Williams and Friedman, JJ.